Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Statement of Reasons for Allowance

Applicant has filed a terminal disclaimer to preclude the non-statutory double patenting rejection filed in the first office action on October 27, 2020.  The double patenting rejections of independent claims 1, 16, 17, and subsequent dependent claims are withdrawn. 

A prior art reference of Alexanian (US PG Pub. No. 20110093123) was found and teaches some aspects of the current claimed invention but falls short of teaching all the limitations. Alexanian does not teach the details of: a customer-accessible processor providing an irrigation customization software application; wherein said customer-accessible processor performs the steps of: 
(1) receiving input property-specific data; 
(2) accessing evapotranspiration data for at least one locality; 
(3) accessing any mandatory watering restriction regulation data; and 
(4) calculating said customized watering budget/schedule for at least one designated watering zone for distribution over a specified time period based on using an initial minute-based representation of a total water volume to create an adjusted minute-based representation and by allocating said adjusted minute-based representation of a total water volume.
Alexanian in paragraph 0343 does teach a controller module 110 where the user inputs watering restrictions for the location where the modules are to be used. But Alexanian does not teach the steps of inputting property specific data or evapotranspiration data and the watering schedule is not calculated on a minute-based representation of total water volume using the customer input data.  No other prior art could be found that teaches the steps of the customer input data along with the detailed other elements of the independent and dependent claims. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116